DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      Claim(s) 1-3, 5, 6-8, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seamons et al (US 8,993,454)
    Seamons discloses a method of processing a substrate, comprising:
exposing the substrate to B2H 6 gas/boron-containing gas mixture and C 2H 2 gas/hydrocarbon- containing gas mixture in the presence of RF power to deposit a boron-carbon film over the substrate (col 7, lines 36-50, col 8, lines 1-15), wherein the substrate is heated to a substrate temperature from 200 degree C to 550 degree C (col 8, lines 1-15), which reads on about 400 degrees Celsius to about 700 degrees Celsius, and the boron-carbon film comprises  55 atomic percentage of boron ( col 7, lines 10-15)
 Regarding claim 2, Seamons discloses that the boron-carbon film contains about 45 atomic percentage of carbon (col 7, lines 18-24)
Regarding claim 3, Seamons discloses that the boron-carbon film contains 15 atomic percentage of hydrogen/less than about 20 atomic percentage of hydrogen (col 7, lines 29-33)
Regarding claim 5, since Seamons discloses exposing the substrate to the same gas mixture and substrate temperature as the claimed invention to deposit the boron-carbon film, and Seamons’s boron-carbon film comprises 55 atomic percentage of boron as the claimed boron-carbon film, the claimed property of “where the boron-carbon film has an elastic modulus (GPa) from about 200 to about 400 MPa is necessarily present
Regarding claim 6, Seamons discloses that the boron-carbon film has a stress of -50 MPa (col 8, lines 19-24), which reads on about -100 MPa to about 100 MPa. 
Regarding claim 7, Seamons discloses that the boron-carbon film is deposited by exposing the substrate to a boron-containing gas mixture comprising diborane (B 2H 6) and a hydrocarbon-containing gas mixture comprising propylene (C 3H 6) (col 8, lines 1-15, col 9, lines 24-28)
Regarding claim 8, Seamons discloses exposing the substrate to a nitrogen-containing gas, and the boron-carbon film contains at least 5 atomic percentage of nitrogen/ less than 5 atomic percentage of nitrogen (col 7, lines 30-35)
 Regarding claims 9-10, Seamons discloses prior to exposing the substrate to a boron-containing gas mixture and a hydrocarbon-containing gas mixture in the presence of RF power, stabilizing the pressure in the processing volume for a delay time period prior to generating the RF plasma in the processing volume wherein the delay time period is between about 0.1 seconds and about 5 seconds ( col 10, lines 46-55), which reads on stabilizing the pressure in the processing volume for a predefined RF-on delay time period prior to generating the RF plasma in the processing volume wherein the predefined RF-on delay time period is between about 0.1 seconds and about 5 seconds

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seamons et al (US 8,993,454) as applied to claims 1-3, 5, 6-8, 9-10 above and further in view of Reddy et al (US 2012/0258261)
      The features of claim 1 are set forth in paragraph 2 above.  Unlike the instant claimed invention as per claim 4, Seamons fails to specifically disclose the limitation of wherein the boron-carbon film comprises at least 65 atomic percentage of boron.
    Reddy discloses a method for deposit a film containing dopant such as boron, silane (see abstract), wherein doping level may be controlled by the partial pressure of the dopant relative to other precursors supplied to the chamber (page 2, para 0033)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seamons’s method by adjusting/optimizing the partial pressure of the dopant relative to other precursors supplied to the chamber in order to control the level of boron/ atomic percentage of boron in Seamons’s boron carbon film to any desirable atomic percentage of boron including the claimed atomic percentage 

Claim(s) 11-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al (US 2011/0133313) in view of Reddy et al (US 2012/0258261)
         Rangarajan discloses a method of processing a substrate, comprising:
   exposing the substrate to a boron-containing gas mixture comprises diborane B2H 6 and hydrogen-containing gas mixture in the presence of a mixture of high-frequency RF power delivered at 13.56 MHz and low-frequency RF power delivered at 100 KHz-500 KHz (which reads on the claimed 300 KHz) to deposit a SiBC/boron-carbon film over the substrate (page 4, para 0045, page 8, para 008, 0086), and the boron-carbon film comprises percentage of boron ( page 8, para 0092)
  Unlike the instant claimed invention as per claim 11, Rangarajan fails to specifically disclose the limitation of wherein the boron-carbon film comprises at least 65 atomic percentage of boron.
 Reddy discloses a method for deposit a film containing dopant such as boron, silane (see abstract), wherein doping level may be controlled by the partial pressure of the dopant relative to other precursors supplied to the chamber (page 2, para 0033)
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rangarajan’s method by adjusting/optimizing the partial pressure of the dopant relative to other precursors supplied to the chamber in order to control the level of boron/ atomic percentage of boron in Rangarajan’s boron carbon film to any desirable atomic percentage of boron including the claimed atomic percentage 
Regarding claim 12, the modified reference of Rangarajan would have disclosed that the SiBC/boron-carbon film has an elastic modulus of from about 100 to about 200 GPa and a stress from about -800 MPa to about 200 MPa (page 7, para 0072, 0073, 0075, fig. 5D), which reads on wherein the boron-carbon film has an elastic modulus of from about 200 to about 400 GPa and a stress from about -100 MPa to about 100 MPa 
Regarding claim 15, the modified reference of Rangarajan would have disclosed that the gas mixture contains 5% of diborane and 80% of hydrogen-containing gas (page 6, para 0066-0067, page 8, para 0086-0087)

Claim(s) 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al (US 2011/0133313) in view of Reddy et al (US 2012/0258261) as applied to claims 11-12, 15 above and further in view of Seamons et al (US 8,993,454)
  The features of claim 11 are set forth in paragraph 4 above. Unlike the instant claimed inventions as per claims 13-14, Rangarajan and Reddy fails to disclose the limitations of: prior to the exposing the substrate to the gas mixture, stabilizing the pressure in the processing volume for a predefined RF-on delay time period, wherein the predefined RF-on delay time period is between about 0.1 seconds and about 5 seconds
  Seamons discloses a method of fabricating integrated circuit includes: a step of depositing a boron-carbon film on the heated substrate ( col 7, lines 38-42), stabilizing the pressure in the processing volume for a delay time period prior to generating the RF plasma in the processing volume wherein the delay time period is between about 0.1 seconds and about 5 seconds ( col 10, lines 46-55), which reads on stabilizing the pressure in the processing chamber for a predefined RF-on delay time period prior to exposing the substrate to the gas mixture wherein the predefined RF-on delay time period is between about 0.1 seconds and about 5 seconds
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rangarajan and Reddy by including the steps of stabilizing the pressure in the processing chamber for a predefined RF-on delay time period prior to exposing the substrate to the gas mixture wherein the predefined RF-on delay time period is between about 0.1 seconds and about 5 seconds/ time period so that the boron-containing gas mixture does not begin to thermally decompose and generating the RF plasma in the processing volume after the predefined RF-on delay time period in order to deposit boron-carbon containing film having superior resistance to mask faceting, which is important in maintaining CD control and excellent etch selectivity as taught in Seamons ( col 12, lines 27-37)

Allowable Subject Matter
Claims 16-20 allowed.
          The following is an examiner’s statement of reasons for allowance: 
        Regarding claim 16, the cited prior art of record fails to disclose or render obvious a method comprises a step of generating an RF plasma in the processing volume to deposit a boron-carbon film on the heated substrate, wherein the boron-carbon film has at least 65 at% boron, an elastic modulus of from about 200 to about 400 GPa, a stress from about - 100 MPa to about 100 MPa, and a refractive index (n) of greater than 2.5, in combination with the rest of the steps of claim 16

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713